Name: Commission Regulation (EC) No 1095/95 of 15 May 1995 opening an invitation to tender for the fixing of an aid for the private storage in Ireland of carcases and half- carcases derived from young ovines (hoggets) more than twelve months old
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  agricultural policy;  Europe;  trade policy;  distributive trades
 Date Published: nan

 16. 5. 95 EN Official Journal of the European Communities No L 109/33 COMMISSION REGULATION (EC) No 1095/95 of 15 May 1995 opening an invitation to tender for the fixing of an aid for the private storage in Ireland of carcases and half-carcases derived from young ovines (hoggets) more than twelve months old THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Community, Article 1 Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Article 7 (2) thereof, An invitation to tender is hereby opened in Ireland for an aid to private storage for carcases and half-carcases derived from young ovines more than twelve months old (hoggets). Subject to the provisions of Regulation (EEC) No 3447/90 tenders may be submitted to the intervention agencies of the Member States concerned. Whereas Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for gran ­ ting private storage aid for sheepmeat and goatmeat (3), as last amended by Regulation (EC) No 3533/93 (4), lays down in particular detailed rules on invitations to tender ; Article 2 Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat (^ as last amended by Regulation (EC) No 879/95 (% lays down in particular the minimum quantities in respect of which a tender may be submitted ; By derogation from the provisions of Article 2 (2) and of Article 3 (3a) and (4a) of Regulation (EEC) No 3446/90 :  private storage aid may be granted only for carcases of young ovines (hoggets) more than twelve months old and cuts thereof, produced in accordance with Article 3 (1 ) (A) (a) to (e) of Council Directive 64/433/EEC Q, of sound and fair merchantable quality coming from animals raised in the Community for at least the previous two months and slaughtered not more than ten days before the date on which the products are placed in storage as referred to in Article 4 (3) of Regulation (EEC) No 3446/90,  the declaration and the obligations provided for in Article 3 of this Regulation are referring to the above ­ mentioned product Whereas the application of Article 7 (2) of Regulation (EEC) No 3013/89 may result in the opening of invita ­ tions to tender for private storage aid ; whereas, in view of the market situation in the Community, it has been judged opportune to initiate such a procedure ; Whereas that Article provides for the application of these measures on the basis of the situation of each quotation zone ; whereas it is appropriate to open the tender only in Ireland, taking into account the particularly difficult market situation in this Member State for one type of product corresponding to carcases derived from animals at least twelve months old ; whereas it is therefore necessary, for that reason, to derogate from the provisions of Article 2 (2) of Regulation (EEC) No 3446/90 ; Article 3 Tenders must be submitted not later than 2 p.m. on 17 May 1995 to the relevant intervention agency. Whereas the Management Committee for Sheep and Veal has not delivered an opinion within the time limit set by its chairman, Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 0 OJ No L 289, 7. 10. 1989, p. 1 . 0 OJ No L 349, 31 . 12. 1994, p. 105. (3) OJ No L 333, 30. 11 . 1990, p. 39. 0 OJ No L 321 , 23. 12. 1993, p. 9. 0 OJ No L 333, 30. 11 . 1990, p. 46. (&lt;) OJ No L 91 , 22. 4. 1995, p. 2. 0 OJ No 121 , 29. 7. 1964, p. 2012/64. No L 109/34 EN Official Journal of the European Communities 16. 5. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 May 1995. For the Commission Franz FISCHLER Member of the Commission